Name: Commission Regulation (EC) No 1385/2002 of 30 July 2002 correcting Regulation (EC) No 1270/2002 opening tendering procedure No 43/2002 EC for the sale of wine alcohol for new industrial uses
 Type: Regulation
 Subject Matter: distributive trades;  trade policy;  industrial structures and policy;  beverages and sugar;  agricultural activity;  Europe
 Date Published: nan

 Avis juridique important|32002R1385Commission Regulation (EC) No 1385/2002 of 30 July 2002 correcting Regulation (EC) No 1270/2002 opening tendering procedure No 43/2002 EC for the sale of wine alcohol for new industrial uses Official Journal L 201 , 31/07/2002 P. 0003 - 0004Commission Regulation (EC) No 1385/2002of 30 July 2002correcting Regulation (EC) No 1270/2002 opening tendering procedure No 43/2002 EC for the sale of wine alcohol for new industrial usesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2585/2001(2),Having regard to Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to common market mechanisms(3), as last amended by Regulation (EC) No 1315/2002(4), and in particular Article 80 thereof,Whereas:(1) An error has been made as regards the location of the vats referred to in the Annex to Commission Regulation (EC) No 1270/2002(5). The Annex to that Regulation should therefore be replaced.(2) The measures provided for in this Regulation are in accordance with the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1270/2002 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 13 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 345, 29.12.2001, p. 10.(3) OJ L 194, 31.7.2000, p. 45.(4) OJ L 192, 20.7.2002, p. 24.(5) OJ L 184, 13.7.2002, p. 3.ANNEXINVITATION TO TENDER No 43/2002 EC FOR THE SALE OF ALCOHOL FOR NEW INDUSTRIAL USESPlace of storage, volume and characteristics of the alcohol put up for sale>TABLE>